Name: Commission Regulation (EC) No 469/94 of 2 March 1994 establishing a provisional quantitative limit on imports into the Community of certain textile products (category 97) originating in the people's Republic of China
 Type: Regulation
 Subject Matter: international trade;  fisheries;  Asia and Oceania;  trade;  leather and textile industries
 Date Published: nan

 3. 3 . 94 Official Journal of the European Communities No L 59/3 COMMISSION REGULATION (EC) No 469/94 of 2 March 1994 establishing a provisional quantitative limit on imports into the Community of certain textile products (category 97) originating in the People's Republic of China of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from China before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in China and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 195/94 (2), and in particular Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 3030/93 lays down the conditions under which quantitative limits may be established ; Whereas imports into the Community of certain textile products (category 97) specified in the Annex hereto and originating in the People's Republic of China (herein after referred to as 'China') have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Regula ­ tion (EEC) No 3030/93 ; Whereas, in accordance with Article 10 (3) of Regulation (EEC) No 3030/93, on 8 February 1994 China was noti ­ fied of a request for consultations ; Whereas, pending a mutually satisfactory solution, the Commission has requested China for a provisional period of three months to limit its exports to the Community of products falling within category 97 to the provisional quantitative limit set out in the Annex with effect from the date of the request for consultations ; Whereas pending the outcome of the requested consulta ­ tions a quantitative limit identical to the one requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas it is appropriate to apply to imports into Community of products for which the quantitative limit is introduced the provisions of Council Regulation (EEC) No 3030/93 which are applicable to imports of products subject to the quantitative limits set out in Annex V of the said Regulation ; Whereas the products in question exported from China between 8 February 1994 and the date of entry into force Article 2 1 . Products referred to in Article 1 shipped from China to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from China to the Community after the entry into force of this Regulation shall be subject to the provisions of Council Regulation (EEC) No 3030/93 which apply to imports into the Community of products subject to the quantitative limits set out in Annex V of the said Regulation . 3 . All quantities of products shipped from China to the Community on or after 8 February 1994 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 275, 8 . 11 . 1993, p . 1 . (2) OJ No L 29, 2. 2. 1994, p . 1 . It shall apply until 7 May 1994. No L 59/4 Official Journal of the European Communities 3 . 3 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1994. For the Commission Leon BRITTAN Member of the Commission ANNEX Category CN code Description Third country Unit Limit Quantitative limits from 8 February to 7 May 1994 97 5608 11 11 Nets and netting made of twine, cordage or China tonnes 174 5608 11 19 rope and made up fishing nets of yarn, twine, 5608 11 91 cordage or rope 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00